Citation Nr: 0514457	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-02 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1973 to May 1976 
and May 1976 to May 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the above claim.


FINDING OF FACT

The veteran's psychiatric disorder did not result from 
disease or injury in service, did not have its onset during 
within any prescribed presumptive period, and is not 
otherwise related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in July 2003.  The veteran was told of 
the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA and 
private treatment records, has been obtained and associated 
with the claims file.  There is no indication of any relevant 
records that the RO failed to obtain.  Although the veteran 
reported treatment from Jane Heath, M.D., he stated that he 
was unable to secure his records from her as she was "on 
disability."

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  There is a VA medical opinion of record, 
dated in September 2003.    

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.




II.  Factual background

The veteran's service medical records disclose that on 
entrance examination in June 1973, he gave a history of 
trouble sleeping, depression or excessive worry, and nervous 
trouble.  However, psychiatric evaluation was normal and a 
psychiatric disorder was not diagnosed at that time.  The 
remainder of the service medical records are negative for any 
complaints or findings of a psychiatric disorder.  Upon 
separation examination in January 1979, psychiatric 
evaluation was again normal.  

The veteran's service personnel records are also negative for 
any references to psychiatric or work-related problems.  It 
was noted in September 1977 that the veteran was of such an 
outstanding caliber of intelligence that he should be sent to 
Chaplain Assistance School and given NCO training.  
Additional efficiency reports, including in March 1978, 
showed that he exceeded or met his duty requirements, was 
superior to most, and ranked with the very best.  He was 
provided a letter of appreciation for his work in January 
1978.

In February 2003, the veteran submitted a claim for service 
connection for a psychiatric disorder to the RO.  He 
described several events in service which he felt caused his 
psychiatric problems, including being harassed by his drill 
instructor and other soldiers, and being in fear while 
working around missiles.  See Statement in Support of Claim, 
dated February 3, 2003.  He also reported having psychiatric 
symptoms during service, for which he saw the Chaplain.  He 
stated that he did not seek psychiatric treatment because he 
wanted to stay in the military.  Finally, the veteran 
provided excerpts from articles about psychiatric disorders.

Following service, the veteran did not receive psychiatric 
treatment until May 1995 when police found him wandering in a 
state of confusion.  He was brought into the County of Sonoma 
Department of Health Services Mental Health Division where he 
was assessed as having latent schizophrenic symptoms.

In August 2001, the veteran received private medical 
treatment from Dr. Dennis Glick.  During an initial 
examination, the veteran reported that he had a psychotic 
break 7 years earlier, but had no history prior to that break 
7 years ago.  The physician opined that the veteran's history 
was not consistent with schizophrenic disorder nor was there 
strong evidence for an affective psychosis and diagnosed the 
veteran as having psychosis not otherwise specified.  

The veteran also received VA treatment from the Santa Rosa VA 
facility.  In April 2002, he reported that after his second 
enlistment in 1977, he began having recurring episodes of 
agitation, severe nervousness, speeding up of thoughts, 
feeling separated from his body and auditory hallucinations.  
The episodes would last for about 3 to 6 months, then 
followed by a year of feeling relatively better.  He confided 
in the chaplain about this problem.  The chaplain did not 
send him to a psychiatrist so that the veteran could complete 
his enlistment term.  The chaplain was able to get permission 
for the veteran to be his assistant and the veteran continued 
in that position until his discharge.  The veteran reported 
to enduring similar episodes over the next 15 years after 
separation, but did not get treatment until 1995 when police 
found him on the side of the road and he could not remember 
how he got there.  He was diagnosed as having schizophrenic 
disorder.  

In September 2003, the veteran's VA treating physician (S.S., 
M.D.) stated that the veteran's longstanding psychological 
problems existed in service, as he recounted on many 
occasions.  He was not referred to treatment in service and 
the chaplain told him to keep things quiet.  He stated that 
he thought that there was substantiation to the veteran's 
claim that he was too frightened to seek medical attention 
for his clearly psychiatric symptoms, which later surfaced.  

In September 2003, a VA social worker recounted the opinion 
by the veteran's VA treating physician (S.S., M.D.).  She 
stated that the veteran was quite symptomatic and 
experiencing significant psychiatric problems during service.  
However, instead of being referred for psychiatric treatment, 
his problems were "swept under the rug."  It was noted that 
the veteran continued to experience mental health problems on 
and off after discharge from service, but failed to get 
appropriate psychiatric care until 7 or 8 years ago.




III.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Service connection for certain chronic disorders, such as 
psychoses, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

After a careful review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for service connection for a psychiatric 
disorder.  

The Board finds that the veteran's history of in-service 
psychiatric symptomatology is not credible.  First, he has 
offered inconsistent statements.  For example, he told Dr. 
Glick that prior to the episode in 1995, he did not have any 
psychiatric problems.  However, in April 2002, the veteran 
told the VA physician that his psychiatric symptoms began in 
1977 during service and continued thereafter.  It is 
difficult to reconcile these two statements.  Second, the 
veteran's psychiatric examination was normal on separation 
from service in January 1979.  There were no complaints or 
objective findings of a psychiatric disorder in any of the 
service records.  Therefore, the veteran's contentions of in-
service psychiatric problems are outweighed by the medical 
evidence, particularly the January 1979 separation 
examination report, which effectively ruled out the presence 
of this disability.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  The 
medical evidence is found more probative to the issue on 
appeal. 

Furthermore, the lack of any documented treatment for the 
veteran's alleged psychiatric disorder for 16 years after his 
separation from active service, despite complaints of 
continuing symptomatology, also preponderates against a 
finding that the veteran had a psychiatric disorder during 
service.  In rendering a determination on the merits of 
claim, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).  For these reasons, the Board 
finds his current reported history regarding his in-service 
psychiatric symptomatology to be incredible.  

The VA physician's opinion relating the veteran's current 
psychiatric disorder to his active service is not persuasive 
in light of the evidence of record.  Relevant judicial 
precedent provides that the Board is not bound by such 
conclusions in certain situations.

The Board is not required to accept 
doctors' opinions that are based upon the 
appellant's recitation of medical 
history.  See e.g. Owens v. Brown, 7 Vet. 
App. 429 (1995) (Board not required to 
accept uncorroborated testimony of 
claimant as to dental treatment during 
service; Board not bound to accept 
physicians' opinions based on claimant's 
recitation of events).  See also Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting medical opinion as 
"immaterial" where there was no 
indication that the physician reviewed 
claimant's SMRs or any other relevant 
documents which would have enabled him to 
form an opinion on service connection on 
an independent basis); Swann v. Brown, 5 
Vet. App. 229 (1993) (holding that the 
BVA was not required to accept the 
medical opinions of two doctors who 
rendered diagnoses of post-traumatic 
stress disorder almost twenty years after 
claimant's separation from service and 
who relied on history as related by the 
appellant as the basis for those 
diagnoses); Heuer v. Brown, 7 Vet. App. 
379, 386-87 (1995) (to demonstrate 
entitlement to service connection for 
hearing loss, there must be medical 
evidence indicating a nexus to service, 
and where the condition was noted during 
service, continued symptomatology can aid 
in establishing service connection).

Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

The VA physician, as well as the social worker, did not see 
the veteran until many years after service.  More 
importantly, it appears that their conclusions that the 
psychiatric disorder began in service were based solely on 
the veteran's report of his in-service symptomatology, a 
report that is not credible in light of the other evidence of 
record, as discussed above.  While the examiners found that 
the veteran's history was credible, it is the duty of the 
Board as the factfinder to determine the credibility of the 
testimony and other lay evidence.  See Culver v. Derwinski, 3 
Vet. App. 292, 297 (1992).  Further, the Board is obligated 
under 38 U.S.C.A. § 7104(d) to analyze the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for its rejection of any material evidence favorable 
to the veteran. See, e.g., Eddy v. Brown, 9 Vet. App. 52 
(1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).  The Board has the authority to 
"discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997). 

While the veteran maintains that his current psychiatric 
disorder began in service, he is not competent to render such 
an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  To the extent that the veteran is attempting to 
extrapolate from the articles that his psychiatric disorder 
is related to his active service, such extrapolation would 
constitute nothing more that an unsubstantiated medical 
opinion by a lay person rather than a conclusion based on the 
medical evidence of record.  

For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds as fact that the 
veteran's current psychiatric disorder did not have its onset 
during active service or within the first post-service year, 
and is not related to any in-service disease or injury.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a psychiatric disorder, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
In this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the origin of the 
veteran's psychiatric disorder.


ORDER

Entitlement for service connection for a psychiatric disorder 
is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


